*350ON PETITION EOR RE-HEARING.
Dunbar, C. J.
The petition for re-hearing in this case presents no new argument. That portion of the petition which indulges in flat contradictions of statements made by the court, and which is a greater exhibition of choler than of logic, can be of little assistance to the court in determining grave questions of law in a dispassionate and rational manner. Therefore we will not further notice it.
The petition is denied.
Stiles, Scott and Anders, JJ., concur.
Hoyt, J., not sitting.